Opinion issued June 27, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00679-CV
                           ———————————
                        DONNA HOLCOMB, Appellant
                                        v.
  CHRIS DI FERRANTE AND GALVESTON BLEAK HOUSE REALTY,
                       INC., Appellees



                On Appeal from the County Court at Law No. 3
                          Galveston County, Texas
                     Trial Court Cause No. CV0066527


                         MEMORANDUM OPINION

      Appellees, Chris Di Ferrante and Galveston Bleak House Realty, Inc., move

to dismiss the appeal because appellant, Donna Holcomb, has failed to file a brief.

We grant appellees’ motion and dismiss the appeal.
      Appellant’s brief was first due on January 11, 2013. See TEX. R. APP. P.

38.6(a) (governing time to file brief). On January 16, 2013, we granted appellant’s

motion for extension of time to file a brief, directing that appellant file her brief no

later than March 12, 2013. See TEX. R. APP. P. 38.6(d). On March 21, 2013, the

Court notified appellant that a brief had not been received and that the appeal was

subject to dismissal if appellant did not file, within 10 days, a brief or a motion for

extension of time to file a brief. See TEX. R. APP. P. 38.8(a) (governing failure to

file brief and providing for dismissal of appeal), 42.3(b) (allowing involuntary

dismissal of appeal). Appellant did not respond.

      On May 23, 2013, appellees moved to dismiss the appeal for want of

prosecution because appellant had not filed a brief. Appellant did not respond.

      We grant appellees’ motion and dismiss the appeal for want of prosecution.

We dismiss any other pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.




                                           2